Gtjerry, J.
1. On the trial of one charged with operating an automobile on a public highway while under the influence of intoxicating liquor, it is not necessary for the State, in order to secure a conviction, to show that the accused was drunk, but it is sufficient if the State shows, beyond a reasonable doubt, that the accused (while driving the car) was under the influence of some intoxicant as charged, to any extent whatsoever, whether drunk or not. Wallace v. State, 44 Ga. App. 571 (162 S. E. 162) ; Chapman v. State, 40 Ga. App. 725 (151 S. E. 410). See also James v. State, 45 Ga. App. 228 (164 S. E. 104).
2. This court will take judicial notice of the fact that “Federal Highway No. 1” in Jefferson county, Georgia, is a public highway within the meaning of the motor-vehicle act of 1927, section 13 (Ga. L. 1927, p. 238); Michie’s Code Supp. 1930, § 1770 (60 m). Federal highways are established by law. See Federal highway act (No. 9, 1921, c. 119, sec. *7281, 42 Stat. 212) as amended, prescribing the method in which a State highway may become a Eederal project. This court must recognize as a matter of law the common and everyday knowledge of most men that Eederal aid would not be given to any other kind of road in this State than a public highway.
Decided April 13, 1933.
B. N. Hardeman Jr., for plaintiff in error.
B. G. Pnce, solicitor, contra.
3. There was no error in overruling the motion for a new trial, there being no special grounds, and the evidence amply supporting the verdict.

Judgment affirmed.


Broyles, O'. J., cmd MacIntyre, J., concur.